Citation Nr: 1505514	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a left hand scar.

2.  Entitlement to an initial compensable rating for a deviated septum.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome, including as secondary to a left hand scar.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for a deviated septum and left hand scar, and assigned each condition a noncompensable rating effective from June 7, 2007.  The RO also denied service connection for carpal tunnel syndrome.

In an April 2011 rating decision, the RO granted a 10 percent rating for the left hand scar effective from June 7, 2007.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in May 2014.  A copy of the hearing transcript is of record.  The Board then remanded the above claims for additional development in June 2014.

This appeal has been processed through the Veterans Benefits Management System (VBMS), with additional records contained in Virtual VA.


FINDINGS OF FACT

1.  The left hand scar is not deep or unstable, does not result in limitation of motion, and does not affect an area of 144 square inches or greater.

2.  The deviated septum does not result in 50 percent obstruction of both nasal passages, and does not result in complete blockage of a single nasal passage.

3.  Carpal tunnel syndrome is not etiologically related to service, and is not proximately due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for a left hand scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7801-7805 (2008).

2.  The criteria for an initial compensable rating for a deviated septum have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6502 (2014).

3.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in an August 2007 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Veteran is challenging the initial evaluations assigned following the grants of service connection for a left hand scar and deviated septum.  The U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  An April 2010 statement of the case (SOC) adjudicated these downstream claims after the Veteran expressed his disagreement with the initial ratings assigned for his awarded benefits.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice deficiency along the way.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating his service-connected conditions; and provide an opinion regarding the etiology of the Veteran's carpal tunnel syndrome.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding AVLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Left Hand Scar

During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 11 Fed. Reg. 54708 (Sept. 23, 2008).  In this case, the Veteran filed his claim prior to the amendment to the rating criteria, and he has not requested a review under the new criteria.  As such, his pending claim currently on appeal will be reviewed under the criteria in effect prior to  October 23, 2008.

With respect to the rating criteria in effect prior to October 23, 2008, under Diagnostic Code (DC) 7801, scars other than on the head, face, or neck, that are deep or cause limited motion, warrant a 10 percent evaluation for an area or areas exceeding 6 square inches (39 sq. cm.) and a 20 percent evaluation is warranted in an area or areas exceeding 12 square inches (77 sq. cm.). Note (2) indicates that a deep scar is one associated with underlying soft tissue damage.  Id.

Under DC 7802, for scars, other than on the head, face, or neck that are superficial and that do not cause limited motion, a 10 percent evaluation is warranted in an area or areas of 144 square inches (929 sq. cm.) or greater. Note (2) indicates, that a superficial scar is one not associated with underlying soft tissue damage. Id.

Under DC 7803, a 10 percent evaluation is warranted for an unstable scar, which is characterized under Note (1) by frequent loss of skin covering the scar.  Id.

Under DC 7804, a 10 percent evaluation is warranted for a superficial scar that is painful on examination.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under DC 7805 scars are rated on limitation of function of the affected part, which in this case is the hand, which is evaluated under diagnostic code criteria for evaluating musculoskeletal disorders.

During a November 2007 VA examination, the Veteran was noted to have a 5 cm. by 1.5 cm. scar on the dorsum of his left hand.  It was slightly hyperpigmented, but not tender and not adherent.  The Veteran could make a fist without difficulty.

During a February 2011 VA examination, the Veteran reported that his scar ached and was sore.  There was no history of frequent skin loss or ulceration.  On examination, the Veteran had a 7.5 cm. by .25 cm. scar which was hyperpigmented and mildly atrophic.  There was mild tenderness throughout the scar, but with no adherence to underlying tissue and no ulceration or skin breakdown.  There was no limitation of motion associated with the scar.

An additional VA examination in September 2014 noted that the Veteran's scar was not painful, not unstable, did not cause limitation of motion, and did not result in functional impairment.  The examiner stated that the Veteran's scar "pain" was more likely than not carpal tunnel pain.

Based on the evidence of record, the Board finds that a higher or separate rating is not warranted for the Veteran's left hand scar.  The currently assigned 10 percent rating contemplates the tenderness noted during the February 2011 VA examination and the pain reported by the Veteran during his May 2014 Board hearing, consistent with Diagnostic Code 7804.  However, the evidence demonstrates the absence of a deep or unstable scar, and there is no limitation of motion in the hand caused by the scar.  VA examinations specifically noted the scar was not adhering to the underlying tissue and was not accompanied by ulceration or skin breakdown.  The Veteran was able to make a fist without difficulty.  The scar was also measured as 5 cm. by 1.5 cm., and 7.5 cm. by .25, which does not equate to 929 square cm.  Therefore, Diagnostic Codes 7801, 7802, 7803, and 7805 are not applicable, and a higher or separate rating is not appropriate.

B.  Deviated Septum

The Veteran's nasal disability is evaluated as deviation of the nasal septum under 38 C.F.R. § 4.97, Diagnostic Code 6502.  A 10 percent evaluation is warranted for traumatic deviation with 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  This 10 percent evaluation is the maximum schedular rating available.

Unfortunately, the evidence in this case does not reflect a level of impairment consistent with the above criteria.  A February 2011 VA examination reflects only a 20 percent obstruction in the bilateral nasal passages, and the deviated septum caused only a 10 percent obstruction of the right nasal passage.  An additional examination in September 2014 specifically noted that 50 percent obstruction of both passages, as well as complete obstruction of one nasal passage, were not shown on examination.  An earlier December 2007 VA examination noted obstruction of the right nasal passage, though a specific percentage was not assigned.  This examiner also attributed the Veteran's reported shortness of breath to postnasal drip or other etiologies.

As the schedular criteria of Diagnostic Code 6502 have not been met, a 10 percent rating for the deviated septum is not warranted.  See 38 C.F.R. § 4.31 (in every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met).

C.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scar and deviated septum with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the pain associated with the Veteran's scar and the obstruction associated with his deviated septum are expressly contemplated by the rating schedule.  As discussed below, the Veteran has additional symptoms due to carpal tunnel syndrome, which is not service-connected and not associated with his scar.  There is no indication that either service-connected condition results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

The Veteran was diagnosed with bilateral carpal tunnel syndrome in private records dated February 2007.  Therefore, element (1) of service connection has been met.

With respect to element (2), service treatment records are negative for any complaints, treatment, or diagnoses related to carpal tunnel syndrome.  A May 1982 enlistment examination and May 1991 periodic examination both reflect normal findings, and the Veteran denied a history of joint pain or neuritis each time.  However, he was treated for a left wrist hyperflexion and sprain in January 1983.  He also contends that he fired large rifles in service, see August 2007 Statement in Support of Claim, which he is competent to report.  Therefore, element (2) has been satisfied.

However, the overall weight of the evidence is against a finding that element (3), a nexus between the in-service events and the current disability, has been met.  A September 2014 VA examiner stated that it was more likely than not that carpal tunnel syndrome was related to the Veteran's job at General Mills when he was doing repetitive work because symptoms began soon after.  See February 2007 Private Treatment Records.  The examiner further stated that it was less likely than not that complaints in upper extremities were related to service because they did not present until about 15 years after discharge.  This, too, is consistent with the February 2007 records, which show only a 3-month history of pain and cramps in the bilateral hands.

The September 2014 VA examiner's opinion is based on a review of the claims file, a history provided by the Veteran, and a physical examination.  There is no other competent medical opinion to refute this conclusion or otherwise related current carpal tunnel syndrome to service.  While the Board has considered the Veteran's own statements, including his contention that his condition is due to firing rifles in service, he has not demonstrated any knowledge or expertise to indicate he is capable of offering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of carpal tunnel syndrome falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, element (3) has not been met.

The Board notes that, as an organic disease of the nervous system, carpal tunnel syndrome is a chronic condition according to 38 C.F.R. § 3.309(a).  Claims for such chronic conditions benefit from a somewhat more relaxed evidentiary standard. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

In this case, chronicity in service was not established, as there is no indication of carpal tunnel syndrome in service.  Moreover, the evidence does not reflect a continuity of symptoms of carpal tunnel syndrome from service.  The February 2007 private records, which contain the earliest diagnosis of carpal tunnel syndrome, reflect only a 3-month history of symptoms.  During his September 2014 VA examination, the Veteran denied any similar hand pain prior to that period in 2006-2007.  Therefore, the relaxed evidentiary standard of Walker has not been met.

The Veteran has also alleged that his carpal tunnel syndrome is secondary to his service-connected left hand scar.  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Unfortunately, the September 2014 VA examiner also stated that it is less likely than not that carpal tunnel syndrome was caused or aggravated by the scar.  The scar is away from the wrist where most carpal tunnel syndrome issues are present.  The Veteran also had left wrist surgery after a motor vehicle accident in 2010.  See December 2013 VA Treatment Records.  The examiner stated that this injury and surgery may be contributing to current left hand symptoms.

Again, there is no other competent medical opinion to refute this conclusion or otherwise related current carpal tunnel syndrome to the Veteran's left hand scar.  As before, the Veteran himself is not competent to assert an etiological relationship between the two conditions.  Therefore, service connection for carpal tunnel syndrome secondary to the scar is not appropriate.

In sum, the Veteran's carpal tunnel syndrome is not etiologically related to service, and is not proximately due to, or aggravated by, his service-connected left hand scar.  Therefore, service connection for carpal tunnel syndrome is not warranted.



ORDER

An initial rating higher than 10 percent for a left hand scar is denied.

An initial compensable rating for a deviated septum is denied.

Service connection for bilateral carpal tunnel syndrome is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


